UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ISAAC MIKE ABERGEL,

                                Plaintiff,

                    -against-                                     19-CV-5689 (LLS)

                                                              ORDER OF DISMISSAL
 GRACIE SQUARE HOSPITAL; ABBOTT
 LABORATORIES,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction and diversity jurisdiction, asserting medical malpractice and other claims. Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis, is granted. For the

reasons set forth below, the complaint is dismissed.

                                   STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                           BACKGROUND

         Plaintiff, a Brooklyn resident, filed this complaint asserting a medical malpractice claim

against Gracie Square Hospital, located in Manhattan, alleging that “a patient attacked me in

front of family they refuse to call police.” (ECF No. 1 at 4.) Plaintiff also accuses Abbott

Laboratories, which is headquartered in Illinois, of “aiding and abetting dangerous

pharmaceuticals.” (ECF No. 1 at 4.) Plaintiff seeks $101 million in damages.

                                            DISCUSSION

 A.       Subject Matter Jurisdiction

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

                  Federal Question Jurisdiction

         To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under federal


                                                    2
law if the complaint “establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1188-

89 (2d Cir. 1996).

       Plaintiff asserts a medical malpractice claim. His allegations could also be construed as

asserting a products liability claim. These claims arise under state law. The facts asserted in the

complaint do not implicate a federal statute, law, or constitutional provision. This is true even if

the Court construes Plaintiff’s complaint to allege a constitutional claim under 42 U.S.C. § 1983.

To state a claim under that statute, a plaintiff must allege both that: (1) a right secured by the

Constitution or laws of the United States was violated, and (2) the right was violated by a person

acting under the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

The named Defendants are both private actors who are not generally liable under § 1983.

Accordingly, Plaintiff fails to state a claim arising under the Court’s federal question jurisdiction.

               Diversity Jurisdiction

       Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)




                                                   3
(citation and internal quotation marks omitted). Plaintiff indicates in the complaint that both he

and one of the Defendants reside in New York, precluding complete diversity of citizenship.

B.      Litigation History

       Beginning June 18, 2019, Plaintiff has filed 40 other cases in this Court. See Abergel v.

Facebook, Inc., No. 19-CV-6474 (UA) (filed July 9, 2019); Abergel v. California, No. 19-CV-

6417 (UA) (filed July 9, 2019); Abergel v. NewPort Pleasure, No. 19-CV-6416 (UA) (filed July

9, 2019); Abergel v. Midwest Recovery Sys., LLC, 19-CV-6145 (UA) (filed July 9, 2019); Abergel

v. Stig, Inc., No. 19-CV-6414 (UA) (filed July 9, 2019); Abergel v. California Franchise Tax Bd.,

No. 19-CV-6413 (UA) (filed July 9, 2019); Abergel v. Experian, No. 19-CV-6412 (UA)

(S.D.N.Y. July 9, 2019); Abergel v. Diversified Consultants, Inc., No. 19-CV-6411 (UA) (filed

July 9, 2019); Abergel v. Sprint Corp., No. 19-CV-6410 (UA) (filed July 9, 2019); Abergel v. Red

Bull N. Am., No. 19-CV-6409 (UA) (filed July 9, 2019); Abergel v. New York, No. 19-CV-6408

(UA) (filed July 9, 2019); Abergel v. Rockstar, Inc., No. 19-CV-6407 (UA) (filed July 9, 2019);

Abergel v. Apple, Inc., No. 19-CV-6406 (UA) (filed July 9, 2019); Abergel v. Monster Beverage

Corp., No. 19-CV-6405 (UA) (filed July 9, 2019); Abergel v. Experian, No. 19-CV-6404 (UA)

(filed July 9, 2019); Abergel v. TransUnion, No. 19-CV-6403 (UA) (filed July 9, 2019); Abergel

v. Bolthouse Juice Prod., LLC, No. 19-CV-6402 (UA) (filed July 9, 2019); Abergel v.

Miamonides Hosp., No. 19-CV-6401 (UA) (filed July 9, 2019); Abergel v. Equifax, No. 19-CV-

6400 (UA) (filed July 9, 2019); Abergel v. New York, No. 19-CV-6399 (UA) (filed July 9, 2019);

Abergel v. Verizon, No. 19-CV-6398 (UA) (filed July 9, 2019); Abergel v. Soc. Sec. Admin., No.

19-CV-6340 (UA) (filed July 8, 2019); Abergel v. Atlas Recovery Sober Living, No. 19-CV-6339

(UA) (filed July 8, 2019); Abergel v. Juul Labs, Inc., No. 19-CV-6337 (UA) (filed July 8, 2019);

Abergel v. PAX Labs, Inc., No. 19-CV-6336 (UA) (filed July 8, 2019); Abergel v. Energy

Beverages, LLC, No. 19-CV-6335 (UA) (filed July 8, 2019); Abergel v. Prof’l Claims Bureau,


                                                 4
No. 19-CV-6334 (UA) (filed July 8, 2019); Abergel v. The Money Store, No. 19-CV-6285 (UA)

(filed July 2, 2019); Abergel v. Yahoo! Inc., No. 19-CV-6281 (UA) (filed July 7, 2019); Abergel

v. New York Lottery, No. 19-CV-6088 (CM) (filed June 28, 2019); Abergel v. Resorts World

Casino, No. 19-CV-6040 (CM) (filed June 27, 2019); Abergel v. Midland Credit Mgmt, Inc., No.

19-CV-6039 (UA) (filed June 26, 2019); Abergel v. Zip Recruiter, No. 19-CV-5936 (CM) (filed

June 25, 2019); Abergel v. Fundomate LLC, No. 19-CV-5884 (CM)( filed June 20, 2019);

Abergel v. Toyota Motor Sales, U.S.A., Inc., No. 19-CV-5883 (CM) (filed June 20, 2019);

Abergel v. Dover Downs Hotel & Casino, No. 19-CV-5765 (CM) (S.D.N.Y. June 24, 2019)

(transferring case to the United States District Court for the District of Delaware); Abergel v.

Janssen Pharm., Inc., No. 19-CV-5681 (CM) (filed June 18, 2019); Abergel v. New York State

Gaming Commission, No. 19-CV-5680 (UA) (filed June 18, 2019); Abergel v. Vital Pharm, Inc.,

No. 19-CV-5679 (CM) (filed June 18, 2019). Abergel v. Equifax, No. 19-CV-5678 (LLS)

(S.D.N.Y. July 12, 2019) (dismissing complaint for failure to state a claim).

       Plaintiff is warned that the Court may bar any vexatious litigant (including a nonprisoner)

from filing future actions (even if the filing fee is paid) without first obtaining leave from the

Court. See In re Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts

may impose on vexatious litigants, including “leave of court” requirement)

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed for lack of subject matter jurisdiction. See Fed. R.

Civ. P. 12(h)(3).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.


                                                  5
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   July 15, 2019
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                 6
